Appeal by self-insured employer from an award of the Workmen’s Compensation Board to claimant for total permanent disability resulting from silicosis contracted during his employment. Claimant had'been employed by this employer for approximately forty-four years. He concededly contracted silicosis during his employment in the “ pot and clay ” department prior to 1934. Thereafter he was given other employment in the same plant. There is medical evidence that he became totally and permanently disabled on October 1, 1950, as a result of silicosis contracted in his employment. Appellant urges that there is no substantial evidence that claimant was injuriously exposed within two years of his disablement, under section 44-a of the Workmen’s Compensation Law. There is sufficient evidence that claimant was exposed to dust during his entire employment. Moreover, claimant is entitled to the benefit of the provisions of section 40 of the Workmen’s Compensation Law, because it is undisputed and the board has found that claimant contracted the disease in the same employment with the same employer by whom he was employed at the time of his disablement. Section 44-a, extending the period of limitation in silicosis cases from one year to two years, does not deprive claimant of the other provisions of section 40. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.